DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/09/2022 has been entered.  Claims 21-40 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 9724100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an annular anvil alignment assembly that aligns an anvil with a coupling shaft such that the anvil staple forming pockets are aligned with the staples in the head assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-31 and 34-40, is/are rejected under 35 U.S.C. 103 as obvious over Shibata (US 6050472 A) in view of Green et al. (US 5285944 A).
Regarding claims 21, Shibata discloses an apparatus (101) for stapling tissue (figs. 17-27), the apparatus comprising:(a) a stapling head assembly (109) housing an annular array of staples (119, figs. 18-19); (b) a coupling shaft (114) slidably disposed within the stapling head assembly such that the coupling shaft is configured to translate relative to the stapling head assembly (via 128, col. 15 lines 26-67-col. 17, lines 33-40), wherein the coupling shaft extends along an axis (trocar drive member 128 axis, figs. 17-27); (c) an anvil (105) configured to selectively couple with the coupling shaft such that the coupling shaft is configured to drive translation of the anvil relative to the stapling head assembly while the anvil and the coupling shaft are coupled together (col. 15 lines 26-67-col. 17, lines 33-40), wherein the anvil comprises an annular array of staple forming pockets (120); and 
(d) an alignment assembly (141/144 and 143) operable to rotationally align the anvil relative to the coupling shaft such that the annular array of staple forming pockets is aligned with the annular array of staples housed within the stapling head assembly, wherein the alignment assembly is configured to rotate the anvil about the axis in response to the anvil coupling with the coupling shaft  (threads 143 drive 128/anvil 105 and the nd the alignment ribs 140 and 141/144 can rotate to interlock in alignment col. 14, lines 14-67 through col. 20, lines 1-19, figs. 27-27).  
Shibata states: “rotation of the rotating shaft 142 as combined with the external ribs 140 in engagement with the double internal thread 143 causes the anvil head 105 to be slowly moved toward the head of the insertion member 109; however, the combined action of the internal ribs 144 and the slits 141 will prevent the anvil head 105 from rotating” (col. 17, lines 33-40).
Shibata fails to explicitly disclose the alignment assembly is configured to rotate the anvil about the axis into rotational alignment with the coupling shaft in response to the anvil coupling with the coupling shaft.
Green et al. teaches an alignment assembly (splines 52, 53) configured to rotate an anvil (16) about an axis (central/longitudinal axis of 13) into rotational alignment with a coupling shaft (13) in response to the anvil coupling with the coupling shaft (col. 6, lines 16-67, col. 7, lines 60-67, figs. 1 and 5-7).
Given the teachings of Shibata to have an anvil configured to selectively couple with a coupling shaft such that the coupling shaft is configured to drive translation of the anvil relative to the stapling head assembly while the anvil and the coupling shaft are coupled together with an alignment assembly operable to rotationally align the anvil relative to the coupling shaft such that the annular array of staple forming pockets is aligned with the annular array of staples, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the alignment assembly to be configured to rotate the anvil about the axis into rotational alignment with the coupling shaft in response to the anvil coupling with the coupling shaft to have precise adjustment of speed/torque and/or for feedback purposes as taught by Green et al.
Regarding claims 36 and 40, Shibata discloses an apparatus (101) for stapling tissue (figs. 17-27), the apparatus comprising:(a) a stapling head assembly (109) housing an annular array of staples (119, figs. 18-19); (b) a coupling shaft (114) slidably disposed within the stapling head assembly such that the coupling shaft is configured to translate relative to the stapling head assembly (via 128, col. 15 lines 26-67-col. 17, lines 33-40), wherein the coupling shaft extends along an axis (trocar drive member 128 axis, figs. 17-27); (c) an anvil (105) defining an opening (figs. 27-27), wherein the anvil comprises an annular array of staple forming pockets (111a, figs. 18-19), wherein the opening of the anvil is configured to receive the coupling shaft (114) to enable selective coupling of the anvil with the coupling shaft; wherein the anvil is configured to transition between a detached position and an attached position, wherein the anvil is decoupled from the coupling shaft in the detached position, wherein the anvil is coupled to the coupling shaft in the attached position such that the coupling shaft is configured to actuate the anvil relative to the stapling head assembly to define a gap distance (via 128, col. 15 lines 26-67-col. 17, lines 33-40);  and 
(d) an alignment assembly (141/144 and 143) operable to rotationally align the anvil relative to the coupling shaft such that the annular array of staple forming pockets is aligned with the annular array of staples housed within the stapling head assembly, wherein the alignment assembly is configured to rotate the anvil about the axis in response to the opening of the anvil receiving the coupling shaft and such that the annular array of staple forming pockets are positioned relative to the annular array of staples housed within the stapling head assembly, wherein the alignment assembly is configured to rotate the anvil about the axis in response to the anvil transitioning from the detached position to the attached position (threads 143 drive 128/anvil 105 and the alignment ribs 140 and 141/144 can rotate to interlock in alignment, col. 14, lines 14-67 through col. 20, lines 1-19, figs. 27-27).  
Shibata fails to explicitly disclose the alignment assembly is configured to rotate the anvil about the axis into rotational alignment with the coupling shaft in response to the anvil coupling with the coupling shaft.
Green et al. teaches an alignment assembly (splines 52, 53) configured to rotate an anvil (16) about an axis (central/longitudinal axis of 13) into rotational alignment with a coupling shaft (13) in response to the anvil coupling with the coupling shaft (col. 6, lines 16-67, col. 7, lines 60-67, figs. 1 and 5-7).
Given the teachings of Shibata to have an anvil configured to selectively couple with a coupling shaft such that the coupling shaft is configured to drive translation of the anvil relative to the stapling head assembly while the anvil and the coupling shaft are coupled together with an alignment assembly operable to rotationally align the anvil relative to the coupling shaft such that the annular array of staple forming pockets is aligned with the annular array of staples, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the alignment assembly to be configured to rotate the anvil about the axis into rotational alignment with the coupling shaft in response to the anvil coupling with the coupling shaft to have precise adjustment of speed/torque and/or for feedback purposes as taught by Green et al.
Regarding claims 22-24 and 26, Shibata discloses the anvil defines an inner opening dimensioned to house a portion of the coupling shaft (col. 17, lines 1-49, figs. 25-27), wherein the alignment assembly comprises a first alignment feature associated with the inner opening of the anvil (alignment features (144) extend from an inner wall of the anvil, fig. 25), wherein the alignment assembly comprises a second alignment feature (slit channel 141) associated with the coupling shaft, wherein the first alignment feature comprises an angled surface extending inwardly from a wall defining the inner opening (pyramidal shaped with sloped/angles sides extending inwardly from wall, col. 17, lines 1-49, figs. 25-27).  
Regarding claims 25 and 27, Shibata discloses the first alignment feature is configured to cam against the second alignment feature to rotate the anvil about the axis (141/144 cause anvil to rotate into alignment) wherein the first alignment feature comprises a helical configuration (threads 143 are helical and configured to cam the anvil via the alignment ribs 140 moving helically about the threads 143 of the axis of 114, col. 14, lines 14-67 through col. 20, lines 1-19, figs. 25-27) 
Regarding claims 28-30, Shibata discloses the second alignment feature comprises a rib (internal ribs 114) extending lengthwise along the coupling shaft, wherein the rib comprises an angled surface at a distal end of the rib wherein the second alignment feature (slits 141) comprises a recess defined by the coupling shaft (col. 17, lines 1-49, figs. 25-27). 
Regarding claims 31, Shibata discloses the coupling shaft (114) further comprises a camming surface (slits 141 form camming surface, figs. 25), wherein the camming surface partially defines the recess.  
Regarding claims 34, Shibata discloses a shaft assembly (128/114) extending proximally from the stapling head assembly (figs. 25-27). 
Regarding claims 35, Shibata discloses a handle assembly (107) attached to a proximal end of the shaft assembly (figs. 17-27).  
Regarding claims 37-39, Shibata discloses the alignment assembly comprises a first feature (ribs 141/114 formed via slits 141 or threads 143) fixed to the coupling shaft and a second feature (144) fixed to the anvil wherein the second feature is disposed within the opening, wherein the first feature comprises a helical body (threads are helical figs. 25-27).  

Allowable Subject Matter
Claim 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus for stapling tissue comprising all the structural and functional limitations and further comprising a coupling shaft slidably disposed within a stapling head assembly such that the coupling shaft is configured to translate relative to the stapling head assembly with an anvil configured to selectively couple with the coupling shaft such that the coupling shaft is configured to drive translation of the anvil relative to the stapling head assembly while the anvil and the coupling shaft are coupled together and an alignment assembly operable to rotationally align the anvil relative to the coupling shaft such that the annular array of staple forming pockets is alignment with the annular array of staples housed within the stapling head assembly, wherein the alignment assembly is configured to rotate the anvil about the axis in response to the anvil coupling with the coupling shaft wherein the coupling shaft further comprises a pair of tabs configured to pivot toward and away from the axis to selectively couple the anvil with the coupling shaft.  Having the coupling shaft further comprise a pair of tabs configured to pivot toward and away from the axis to selectively couple the anvil with the coupling shaft provides an effective coupling mechanism for the anvil on the shaft as well as securing sutures or buttress thereto if desired.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120234898 A1- alignment tabs 440/fins 414 (fig. 14) and see references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731